Case 3:18-cv-01880 Document 1 Filed 11/16/18 Page 1 of 4

IN THE UNlTED STATES DlSTRlCT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF Al\/IERICA,

Plaintiff
CIVIL NO. l8-
V.

$24,021.00 IN U.S. CURRENCY,
Defendant.

 

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM
TO THE HONORABLE COURT:
COl\/IES NOW, plaintiff, the United States of America, by and through its undersigned
attorneys, Rosa Emilia Rodriguez-Vélez, United States Attorney for the District of Puerto Rico;
Héctor E. Rarnirez-Carbo, Assistan_t United States Attorney, Chief Civil Division, and Maritza
Gonzalez-Rivera, Assistant U.S. Attorney, brings this complaint and alleges as follows in
accordance With Supplemental Rule G(Z) of the Federal Rules of Civil Procedure.
NATURE OF THE ACTION

l. This is a civil action in rem brought to enforce the provisions of Title Zl, United States

 

Code, Sections 84l(a)(l) and 881(a)(6); and Title 18, United States Code, Sections
l956(a)(l)(B)(i) and l957(a).
DEFENDANT M
2. The defendant currency seized by an officer of the Drug Enforcernent Administration
(“DEA”), consists of $24,021.0() in U.S. currency.
JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over an action commenced by the United States

Case 3:18-cv-01880 Document 1 Filed 11/16/18 Page 2 of 4

pursuant to Title 28 United States Code, Section 1345 ; over an action for forfeiture
pursuant to Title 28, United States Code, Section 1355 ; and over this particular action
pursuant to Title 21, United States Code, Sections 84l(a)(l) and 881(a)(6); and Title 18,
United States Code, Sections l956(a)(1)(B)(i) and l957(a).
. This Court has in rem jurisdiction over the defendant currency pursuant to Title 28, United
States Code, Section 135 5(b)(l)(A) (acts and omissions giving rise to the forfeiture
occurred in this district) and Section l355(b)(l)(B) (the defendant currency is found in this
district).
. Venue is proper in this district pursuant to Title 28, United States Code, Section
1355 (b)(l)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and
Section 1395 (the defendant currency is found in this district).

BASIS FOR FORFEITURE

. This is a civil action in rem brought to enforce the provisions of Title 21, United States

 

Co_de, Sections 84l(a)(l)(Unlavvful acts and . 881(a)(6)(All moneys, negotiable,
instruments, securities, or other things of value furnished or intended to be furnished by
any person in exchange for a controlled substance or listed chemical in violation of this
subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable
instruments, and securities used or intended to be used to facilitate any Violation of this
chapter), and money laundering schemes Title 18, United States Code, Sections
l956(a)(l)(B)(i) (Laundering of monetary instruments) and l957(a) (Engaging in

monetary transactions in property derived from specified unlawful activity).

Case 3:18-cv-01880 Document 1 Filed 11/16/18 Page 3 of 4

FACTS
7. The facts and circumstances supporting the seizure and forfeiture of the defendant currency
are contained in the Title 28, United States Code, Section 1746 unsworn declaration of the
DEA, Special Agent, José Rebollo attached hereto, and incorporated herein as if fully
stated
CLAIM FOR RELIEF
WHEREFORE, the United States of America prays that a warrant of arrest for the
defendant currency be issued; that due notice be given to all parties to appear and show cause why
the forfeiture should not be decreed; that judgment be entered declaring the defendant currency
condemned and forfeited to the United States of America for disposition according to law; and that

’ the United States of America be granted such other and further relief as this Court may deem just

and proper, together with the costs and disbursements of this action.

RESPECTFULLY SUBMITTED,

In San Juan, Puerto Rico, this L th day of H()U , 2018.

y/CF€EU[W §§ @Mir€a§)ar%
Héctor E. Ramirez-Carb<')
Assistant U.S. Attorney

Chief, Civil Division
USDC-PR-NO. 214902

UNITED STATES ATTORNEY’S OFICE
Torre Chardc’)n, Suite 1201

350 Carlos Chardon Street

San Juan, Puerto Rico 00918
Phone Number: (787)766-5656
Hector.E.Ramirez@usdoj . gov

 

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney

y/©i/f @Ma¢f/€z

Maritza GonzaleZ-Rivera
Assistant United States Attorney

USDC-PR No. 208801
UNITED STATES ATTORNEY’S OFICE v

Torre Chard<')n, Suite 1201

350 Carlos Chardon Street

San Juan, Puerto Rico 00918
Phone Number: (787) 766-5656
maritza. gonzalez@usdoj . gov

Case 3:18-cv-01880 Document 1 Filed 11/16/18 Page 4 of 4

VERIFIED DECLARATION
l, Maritza Gonzalez-Rivera, Assistant U.S. Attorney, for the District of Puerto Rico,
declare under penalty of perjury as provided by Title 28, United States Code, Section 1746, the
following:
That the foregoing Complaint is based on reports and information furnished to me by the
Drug Enforcement Administration (“DEA”); that everything contained therein is true and correct

to the best of my knowledge and belief.

EXecuted in San Juan, Puerto Rico, this Mth day of Q/Z/ , 2018.
/ i
ic vi edf

Maritza Gonziéleh-Rilvera
Assistant U.S. Attorney

VERIFIED DECLARATION
I, José Rebollo, Special Agent, DEA declare as provided by Title 28, United States Code,
Section 1746, the following:
l have read the contents of the foregoing Complaint for Forfeiture inM and the attached
unsworn declaration thereto, and l find the same to be true and correct to the best of my knowledge

and belief l declare under penalty of perjury that the foregoing is true and correct

EXecuted in San Juan, Puerto Rico, this /(# day of HUW , 2018.

§ f
{/V~

José Rebo:llo, Special Agent
Drug Enfjrcement Administration (“DEA”)

Case 3:18-cv-01880 Document 1-1 Filed 11/16/18 Page 1 of 5

UNSWORN DECLARATION
IN SUPPORT OF FORFEITURE COMPLAINT
INTRODUCTION

Pursuant to Title 28, United States Code, Section 1746, l, lose Rebollo, Special
Agent, of the United States Department of Justice, Drug Enforcement Administration
(DEA), declare under penalty of perjury that the foregoing is true and correct:

1 am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510 (7). l am, therefore, an officer
Who is empowered to conduct criminal investigations of, and to make arrests for, offenses
enumerated in Title 18, United States Code, Section, 2516.

l have been a Special Agent with the DEA for since April 2015. As a Special
Agent, 1 have been sworn to enforce the laws of Title 21, United States Code, and related
offenses under Title 18, United States Code. l have received sixteen weeks of training at
the DEA Academy at Quantico, VA. l am currently assigned to the Caribbean Division,
San Juan, Puerto Rico (Enforcernent Group 1).

During my law enforcement career, l have received detailed instruction in and
conducted various complex investigations concerning conspiracy to import and distribute
controlled substances; the laundering and concealment of drug proceeds; and the illegal
use of communication facilities by drug traffickers in furtherance of their criminal
activities.

PROPERTY TO BE FORFEITED

$24,021.00 U.S. Currency

Case 3:18-cv-01880 Document 1-1 Filed 11/16/18 Page 2 of 5

BASIS FOR FACTS CONTAINED IN THIS UNSWORN DECLARATION

l make this unsworn declaration, on information and belief derived from the

following source,

1.

A. Oral and/or written reports and documents about this and other federal
agents or officers of Puerto Rico Police Department (PRPD);

B. and for the limited purpose of supporting the forfeiture of property under
the U.S. forfeiture laws and therefore have not included every detail of the
investigation in this case.

NARRATIVE OF THE EVENTS

On Friday June 29, 2018, plans were formulated to execute the arrest of Felix

Alexis PEROCIER-Garcia, who was indicted on drug conspiracy charges in the

Federal District of Puerto Rico. DEA Agents had previous intelligence confirmingi

that PEROCIER-Garcia was residing at urbanizacion Valle San Luis, Via del Sol

street #A-9 Caguas, Puerto Rico.

The following officers participated during PEROCIER-Garcia's arrest: Task Force

Officer (TFO) Roberto Arenas and Puerto Rico Police Department (PRPD)

Agents.

At approximately 6:00 a.m., Agents arrived to the abovementioned residence,

announced their presence and identified themselves as law enforcement officers

PRPD Officers breached the patio door. Shortly thereafter, PEROCIER-Garcia

was placed under arrest Without any incidents

At PEROCIER-Garcia's master bedroom walking closet, PRPD Agent seized,

concealed inside ceiling moldings, the amount of $24,021.00 in US Currency.

10.

Case 3:18-cv-01880 Document 1-1 Filed 11/16/18 Page 3 of 5

PEROCIER-Garcia was then transported by Agents to a pre-determined location
in order to be further process and booked On the same day, PEROCIER-Garcia
had his lnitial Appearance in front of Magistrate Judge Hon. Marshal D. Morgan.
PEROCIER-Garcia was transported to Centro Medico, Emergency Room, to be
reviewed by a doctor. Two weeks before his arrest, PEROCIER-Garcia was
operated of cosmetic surgery, and Bureau of Prison Officers asked for medical
certification in order for PEROCIER-Garcia to be submitted in Metropolitan
Detention Center. The doctor on duty certified that PEROCIER-Garcia was in
good health and PEROCIER-Garcia Was able to continue with the procedures
PEROCIER-Garcia was transported to the Guaynabo Metropolitan Detention
Center, pending judicial proceedings

Felix Alexis PEROCIER-Garcia was arrested on June 29, 2018 for narcotics
Violations under Title 21, United States Code, Sections 841 (a)(l), 846. Felix
Alexis PEROCIER-Garcia was indicted by a Grand Jury sitting in the District of
Puerto Rico for his participation in the DTO in Criminal Case No. 18-413 (ADC)
on June 22, 2018, as part of DEA’s “Operation La Familia”.

PEROCIER-Garcia was indicted for his role of “Drug Point Owner” within the
Drug Trafficking Organization of the Barriada Figueroa in Santurce, Puerto Rico.
DEA Asset Forfeiture Department did a financial background on FeliX Alexis
PEROCIER-Garcia, and found the following: ln order to corroborate the income
information of Mr. Felix Alexis PEROCIER-Garcia, an administrative subpoena

Was issue to Puerto Rico Treasury Department (PRTD) to obtained lncome

Case 3:18-cv-01880 Document 1-1 Filed 11/16/18 Page 4 of 5

Declared for the tax period 2012 to 2017. According to the Tax Retum Filed
Certification for a tax period, 2008 to 2015 PEROCIER~Garcia did not file any
Tax Return. Tax period of 2016 was filed on 07/27/2017 and tax period 2017 was
filed on 04/24/18. The Tax Retum 2017 Gross lncome $103,157.00 had
operational expenses of 91,528.00 with a gain of 11,629;00. No other income was
declared or informed to the PRTD in Professional Services lncome (Form
480.6AorB) and salary lncome (499R-2W2PR). As part of the investigation, it
was found that he (PEROClER-Garcia) register a “Golden Family Records, LLC”
on September 11, 2017. This corporation according the PRTD filed the
Corporation Tax Return 2017 and filed the IVU Tax Retum (Sales Tax lncome)
With cero (“0”) taxable sales ln addition, an administrative subpoena Was issued in
order to obtain artist promoter and entertainment certification for the following
corporations: “GOLDEN FAMILY RECORDS, lNC”. and “GOLDEN FAMILY
RECORDS, LLC” that appeared under the registered names of Felix A. PEROCIER~
GARCIA and Tashira E. HERNANDEZ-Rosado; with an obtained negative
certification as promotor for a “Colegio de Productores de Espectaculos Publicos de
Puerto Rico” and the Puerto Rico Treasury Department
This Unsworn Declaration is submitted in support of the Complaint for Forfeiture
in Rem, which involves the offenses detailed in Section 881(a)(6) of Title 21, Med
States Code, particularly the all moneys, negotiable instruments, securities, or other
things of value furnished or intended to be furnished by any person in exchange for
controlled substance or listed chemical in Violation of the subchapter, all proceeds

traceable to such an exchange, and all moneys, negotiable instruments, and securities

Case 3:18-cv-01880 Document 1-1 Filed 11/16/18 Page 5 of 5

used or intended to be used to facilitate any violation of this subchapter. Therefore, l have
not set forth each and every fact learned during the course of this investigation
Based upon my training and experience, participation in other investigations, and
facts concerning this investigation, 1 believe that sufficient probable cause exits to show
that the $24,021.00 U.S. Currency seized from Felix Alexis PEROCIER-Garcia is
forfeitable as proceeds of violations of Title 21, United States Code, Sections 841(a)(1) ,
881(a)(6) and money laundering, Title 18, United States Code, Sections 1956 (a) (1)
(B)(i) and 1957 (a).
Sworn and signed under penalty of perjury, pursuant to Title 28, United States

Codel Section 1746, in San Juan, Puerto Rico this /é YLof X’/¢; ga , 2018.

 
   

_W

JosE REpoLLo, special Agent
Drug Erd`prcement Administration (DEA)

 

QJSLM (Rev. 11/04)

l

`r,

Case 3:18-cv-01880 Document 1-2 Filed 11/16/18 Page 1 of 1

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the filing and service of pleadings or other papers as required by la\v, except as provided
by local rules of court. This form1 approved by the Judicial Conferencc 0 the United States in Septernber 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket Slieet. (SEE lNSTRUCTlONS ON THE REVERSE OF THE FOR.M.)

 

I. (a) PLAINTIFFS

DEFENDANTS

 

 

UN|TED STATES OF Al\/|ER|CA

 

 

 

(lJ) County of Residence of First Listed Plaintiff

(EXCEPT l`N UiS. PLA]NTIFF CASES)

(C) Attomey’s (Finn Name, Addxess, and Telephone Number)

 

$24,021.00 in U.S. currency

 

 

 

 

Maritza Gonzélez~Rivera, AUSA, 350 Car|os Charclon Ave, Suite
1201, Hato Rey, PR 00918

 

 

 

C
\ll\ \J.L). fl_al"\ll‘{ [11 l DAOLAA] \/1‘14 l )
NOTE; IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.
Attorneys (IfKnown)

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Oiily)

III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 1 U.S. Govemment [] 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Govemment Not a Party) Citizen of Th.is Suite 13 1 l:l l Incorporated or Principal Place l:l 4 l:l 4
ofBusiness ln This State
g 2 U.S. Government g 4 Diversity Cin'zen ofAncther State ij 2 13 2 lucorporated and Principal Place g 5 ij 5
Defendant andicate Chizenship of Pames in hem m of Business 111 Another State
Citizen or Subject of a 13 3 ij 3 Foreign Nation |:] 6 13 6
Forei@ Countrv
IV. NAT[_IRE OF SUIT (Place an“X" in One Box Onlx£ -
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHFR STATUTES
\j 110 lnsurance PERSONAL INJURY PERSONAL [NJURY |:l 610 Agriculture [:l 422 Appea128 USC 158 g 400 State Reapportionmenl
|:l 120 Marine g 310 Airplane 13 362 Personal Injury - 13 620 Other Food & Drug g 423 Withdra\val 13 410 Antitrust
|'J 130 Miller Act 13 315 Airplane Product Med. Malpractice |:l 625 Drug Related Seizure 28 USC 157 g 430 Banks and Banking
ij 140 Negotiable Instrument Liability 13 365 Personal Injury _ of Property21 USC 881 l:l 450 Commerce
13 150 Recovery of Overpayment l:l 320 Assault, Libel & Product Liability l:l 630 Liquor Laws PROPERTY RIGHTS l:l 460 Deportation
& Enforcement of Judgment Slander l:l 368 Asbestos Personal ij 640 R.R. & Truck l:l 820 Copyrights |'_'l 470 Racketeer Influenced and
13 151 Medicare Act ij 330 Fedeml Employers‘ bijury Product ij 650 Airline Regs. l:l 830 Patent Corrupt Organizatious
|:] 152 Recovery ofDefaulted Liability Liability |:I 660 Occupational ij 840 Trademark l:l 480 Consumer Credit
Student Loans g 340 Mal'ine PERSONAL PROPERTY Saf€fy/H€allh 13 490 Cabl€/Saf TV
(Excl. Veterans) g 345 Marine Product l:l 370 Other Fraud § 690 Other D 810 Selective Service
13 153 Recovery of Overpayment Liability ij 371 Truth in Lending LABOR SOCIAL SECUKM Y fl 850 Secmities/Comniodities/
of Veteran’s Benefits g 350 Motor Vehi`cle ij 380 Other Personal El 710 Fair Labor Standards l:l 861 HIA (1395ff) Exchange
[:l 160 Stockholders’ Suits ij 355 Motor Vehicle Propeity Damage Act g 862 Black Lung (923) ij 875 Customer Challenge
ij 190 Other Contract Product Liahility U 385 Property Damage g 720 Labor/Mgmt. Relations g 863 DlWC/DIWW (405(g)) 12 USC 3410
g 195 Contract Product Liability g 360 Other Personal Product Liability |J 730 labor/Mgmt.Reporting [:l 864 SSlD Title XVI Cl 890 Other Statutory Actions
El 196 Franchise Injury d & Disclosure Act ij 865 RSI (405(g)) g 891 Agricultural Acts
l RFAI PROPER'I`Y ClVIL RIGHTS PRISONER PETITIONS 13 740 Railway Labor Act FFDFRAL TAX SUITS g 892 Ecouoinic Stabilization Act
g 210 Land Condemnation [l 441 Voting ij 510 Motions to Vacate ij 790 Other Labor Litigation 13 870 '_I`axes (U.S. Plaintiff f_'l 893 Environmental Matters
l:l 220 Foreclosure g 442 Employmeut Sentence g 791 Empl. Ret. lnc, or Defendant) l:l 894 Energy A|location Act
13 230 Rent Lease & Ejectment [] 443 Housing/ Habeas Corpus: Security Act l:l 871 lRS_Tlilrd Parly l:l 895 Freedom oflnformation
U 240 Torts to Land Accommodations ['__l 530 General 26 USC 7609 Act
ij 245 Tort Prcduct Linbility l:l 444 \Velfare _ l'_`l 535 Death Penalty 13 900Appeal ofFee Detem)jnation
ij 290 All Other Real Property lj 445 Amer. W/Disabilities ~ C] 540 Mandamus & Other Under Equal Access
Employmeut Cl 550 Civil Rights to Iustice
g 446 Amer. waisabilities - g 555 Prison Condition ij 950 Constitutionality of
Other State Statutes
L__| 440 OIlier Civil Rights
V. ORIGIN (Place an ‘“X” in One Box Only) T f d fr ?I&P:ai_rt°n?istrict
rams erre om 0
5 1 Original g 2 Removed from g 3 Remanded from g 4 Reinstated or g another district g 6 Multidistrict ij 7 Ma§istrate
Proceedin_g State C ourt Anpellate Court Reopened (§pecifv) Litig_a_tio Jud_gment

VII. REQUESTED IN

VI. CAUSE OF ACTION

 

Title 21, United States Code, Sections 841(a)‘(1) and 881(a)(6); and
Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 1957(a).

 
 

):

 

 

 

s l956(a)(l)(B)(i) and l957(a),

only if demanded in complaint

 

 

 

 

 

 

 

COMPLAINT: UNDhK b ~R-C-P» 23 JURY DEMANI)= Ci Yes Cl No

VIII. RELATED CASE(S) S _ ti '
IF ANY ( ea mm °“s)‘ JUDGE DoCKET NUMBER
DA'IE SIGNAT! l g § OF ATTORNEY OF RECORD
' . S/Nlaritza Gonzélez-Rivera

/f/z)i/ /é, nw 9

FOR OFFICE USE ONLY
RECE[PT # AMOUNT APPLYING IFP JUDGE l\/IAG. IUDGE

Case 3:18-cv-01880 Document 1-3 Filed 11/16/18 Page 1 of 1

1 ' United States District Court for the District of Puerto Rico

CATEGORY SHEET

 

 

1. Tit|e of Case (Name of first party on each side only)

 

 

US v. $24,021.00 in U.S. currency

 

 

 

2. Category in Which case belongs: (See Loca| Rules)

 

 

X oRDlNARY clvll_ cAsE C'V'L FORFE'TURE

SOCIAL SECUR|TY
BANK CASE
|NJUNCT{ON

 

 

 

 

 

 

 

 

 

3. Title and number, if any, of related cases (See Loca| Rules)

 

 

 

 

 

 

 

4. Has a prior action between the same parties and based on the same claim ever been filed in
this Court? X
l:l YES ' NO '
5. ls this case required to be heard and determined by a District Court of three judges pursuant to
Rule 28 U.S.C. 2284?
El YEs X No

 

 

 

6. Does this case question the constitutionality of a state statute (FRCP 24)?

EJ YEs El No

 

(Please Print) 203801
USDC ATTORNEY’S lD NO.

 

 

 

lVlARlTZA GONZALEZ RIVERA

 

ATTORNEY'S NAME:

 

TORRE CHARDON, SU|TE 1201, 350 CARLOS CHARDON AVE

 

MA|L|NG ADDRESS:

 

 

 

 

 

00918
HATO REY PR le CODE

 

 

 

 

787-766-5656

 

 

TELEPHONE NO.

 

 

 

 

